 Case 1:16-cv-04196-ST Document 70 Filed 01/31/19 Page 1 of 3 PageID #: 828



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ALESSANDRO BERNI, et al.,

       Plaintiffs,
                                                    No. 16-cv-4196 (ST)
      v.

BARILLA G. e R. FRATELLI, S.p.A., et al.,

       Defendants.



ADAM SCHULMAN,

       Objector.




            NOTICE OF CHANGE OF ORGANIZATION AND ADDRESS




                                  Adam E. Schulman
                                  DC Bar No. 1001606
                                  HAMILTON LINCOLN LAW INSTITUTE
                                  CENTER FOR CLASS ACTION FAIRNESS
                                  1629 K Street NW, Suite 300
                                  Washington, DC 20006
                                  Phone: (610) 457-0856
                                  Email: adam.schulman@hlli.org

                                  In pro per
  Case 1:16-cv-04196-ST Document 70 Filed 01/31/19 Page 2 of 3 PageID #: 829



       PLEASE TAKE NOTICE that Adam E. Schulman, objector appearing in propria persona, as

of February 1, 2019, will no longer be attorney with the Competitive Enterprise Institute (“CEI”).

Instead he will be an attorney for the newly established nonprofit Hamilton Lincoln Law Institute

(“HLLI”) of which the Center for Class Action Fairness (“CCAF”) will be a part.

His new contact information is as follows:

       Adam E. Schulman
       Hamilton Lincoln Law Institute,
         Center for Class Action Fairness
       1629 K Street NW, Suite 300
       Washington, DC 20006
       Telephone: (610) 457-0856
       Email: adam.schulman@hlli.org

Please update your records accordingly.


Dated: January 31, 2019
                                      Respectfully submitted,




                                      Adam Schulman
                                      DC Bar No. 1001606
                                      HAMILTON LINCOLN LAW INSTITUTE
                                      CENTER FOR CLASS ACTION FAIRNESS
                                      1629 K Street NW, Suite 300
                                      Washington, DC 20006
                                      Phone: (610) 457-0856
                                      Email: adam.schulman@hlli.org

                                      In pro per




Notice of Change of Organization and Address
Case No. 16-cv-4196 (ST)                     1
  Case 1:16-cv-04196-ST Document 70 Filed 01/31/19 Page 3 of 3 PageID #: 830




                                          Certificate of Service

        The undersigned certifies he electronically filed the foregoing Notice via the ECF system for

the Eastern District of New York, thus sending the Notice in writing to the Clerk of the Court and

also effecting service on all attorneys registered for electronic filing.



Dated: January 31, 2019.




                                          Adam Schulman




Notice of Change of Organization and Address
Case No. 16-cv-4196 (ST)                     2
